Name: Commission Decision No 452/85/ECSC of 20 February 1985 fixing the rates of abatement for the second quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-02-22

 Avis juridique important|31985S0452Commission Decision No 452/85/ECSC of 20 February 1985 fixing the rates of abatement for the second quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 052 , 22/02/1985 P. 0039 - 0039*****COMMISSION DECISION No 452/85/ECSC of 20 February 1985 fixing the rates of abatement for the second quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 9 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the second quarter of 1985 on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the second quarter of 1985 shall be as follows: category Ia 44 category Ib 38 category Ic 13 category Id + 43 category II 43 category III 45 category IV 35 category V 45 category VI 40 The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia 50 category Ib 44 category Ic 18 category Id + 45 category II 50 category III 56 category IV 39 category V 48 category VI 40 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1.